 


109 HRES 1035 IH: Congratulating Commissioner Paul Tagliabue on his retirement from the National Football League.
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1035 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Meeks of New York submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Congratulating Commissioner Paul Tagliabue on his retirement from the National Football League. 
 
 
Whereas, under the leadership of Paul Tagliabue, the National Football League (NFL) has grown from 28 to 32 teams, revised its divisional alignment and scheduling formula, operated under successive long-term labor agreements with the NFL Players Association, and secured the largest television contracts in entertainment history; 
Whereas during this time the NFL also has expanded league and team commitments to community service and refocused the NFL’s efforts in developing public-private partnerships for new stadiums; 
Whereas the NFL under Tagliabue has been the new media leader in sports, creating the first leaguewide Internet network for fans and the first satellite television subscription service, and launching the NFL Network on cable and satellite television; 
Whereas Commissioner Tagliabue has presided over the adoption of a range of services to assist NFL players and their families, including the enforcement of stringent policies on the use of steroids and other drugs; 
Whereas the Tagliabue era has seen the NFL expand its presence internationally and create the NFL Youth Football Fund to support the game at amateur levels; 
Whereas Tagliabue’s leadership of the NFL was featured in a Business Week cover story (The NFL Machine published January 27, 2003) and in a article in TIME Magazine (The American Money Machine published December 6, 2004), and was recognized as the best manager in articles by Business Week (published January 12, 2004) and FORTUNE (published December 12, 2005); 
Whereas Tagliabue was named the 2004 and 2001 Most Powerful Person in Sports by The Sporting News, the 2001 Sports Executive of the Year by The Sports Business Journal, and the 2000 Sports Industrialist of the Year by The Sports Business Daily; 
Whereas Commissioner Tagliabue showed tremendous leadership after the terrorist attacks of September 11, 2001, by canceling NFL games so that the nation could mourn and by using the NFL family to help America heal in the weeks and months following 9/11; 
Whereas Tagliabue became the first CEO of a professional sports league to implement a model of racial diversity which has resulted in new opportunities for African-American general managers, African-American head coaches, and African-American assistant coaches; 
Whereas before becoming the league’s CEO, Tagliabue represented the NFL as an attorney in many important areas as a partner at Covington & Burling, a Washington, D.C., law firm that was the NFL’s principal outside counsel (At Covington & Burling he also represented organizations engaged in the global development of professional soccer and tennis (North American Soccer League and World Championship Tennis) and other professional and amateur sports organizations.); 
Whereas earlier in his career Tagliabue served in the Office of the Secretary of Defense as a policy analyst and today he remains abreast of public policy matters as a member of the Council on Foreign Relations; 
Whereas Paul Tagliabue was born in New Jersey in 1940, attended Georgetown University in Washington, D.C., on an athletic scholarship, and graduated from Georgetown University with honors with a degree in political science (He subsequently received his law degree with honors at New York University School of Law.); 
Whereas Paul Tagliabue has given back to the public by his numerous public service and charitable activities, including serving as founding chairman of the board of directors of the Neil D. Levin Graduate Institute of International Relations and Commerce (part of the State University of New York (SUNY)) and serving as a member of the boards of directors of the Pro Football Hall of Fame, the Local Initiatives Support Corporation, the United Way of America (chairing it during 1998–99), the National Urban League, and other nonprofit organizations; and 
Whereas Commissioner Paul Tagliabue has provided the National Football League with a level of stability, unprecedented growth and a strong commitment to community that is unmatched in the modern sports era, and has created an organization beloved by millions of fans around the world: Now therefore, be it 
 
That the House of Representatives congratulates Paul Tagliabue on his retirement from the NFL and wishes him well in his future endeavors. 
 
